Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	The prior art cited herein fails to disclose an intake system for use with an internal combustion engine having at least one cylinder, the intake system comprising in combination: a compressor assembly; a passageway; a valve at least partially positioned within the passageway and adjustable between an open configuration, in which the first end is in fluid communication with the second end via the passageway, and a closed configuration, in which the first end is not in fluid communication with the second end via the passageway; and a controller in operable communication with the compressor assembly and the valve, wherein the controller is operable in: a first mode in which the compressor assembly is in the activated configuration and the valve is in the open configuration, a second mode in which the compressor assembly is in the activated configuration and the valve is in the closed configuration, and a third mode in which the compressor assembly is in the deactivated configuration and the valve is in the open configuration.  The closest reference is US 2009/0198432 (Tabata) that discloses all claimed subject matter (note the previous rejections) except for the controller with three modes.  It would not have been obvious to modify Tabata to come up with the claimed invention without impermissible hindsight reconstruction.




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
4/29/2021